Citation Nr: 1107033	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The Veteran is not a credible historian; his allegation of 
having injured his cervical spine in service on two occasions is 
rejected as untrue.

2.  The preponderance of the evidence is against finding that the 
Veteran has a current cervical spine disability, variously 
diagnosed, due to a disease or injury in-service; and there is no 
competent evidence that arthritis was manifested to a compensable 
degree within one year following discharge from active duty.


CONCLUSION OF LAW

A cervical spine disability, variously diagnosed, was not 
incurred in or aggravated by service, and cervical arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in May 2008 of 
the information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  VA also informed the Veteran of how 
disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant, including obtaining 
VA treatment records and the Social Security Administration 
records.  The Veteran submitted lay statements to support his 
claim.  The Board notes that he submitted the lay statements in 
May 2009, which is after the February 2009 statement of the case.  
However, in a February 2011 statement, the Veteran's 
representative waived initial consideration of that evidence by 
the agency of original jurisdiction.  Thus, the Board may 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2010).  VA also provided the Veteran with VA 
examinations in December 2008 and January 2009 and obtained 
medical opinions.  38 U.S.C.A. § 5103A(d)(2).

The Board finds the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
records, VA medical records, private medical records, Social 
Security Administration records, and lay statements.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of entitlement to service connection, 
there must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"It is the responsibility of the [Board] to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  While the Federal Rules of 
Evidence are not applicable to Board decisions, those rules are 
helpful in considering how credibility is determined, and Federal 
Rule of Evidence 608(a) specifically provides that a person's 
credibility may be attacked or supported if the evidence refers 
to the person's character for truthfulness.

The Board will first discuss the Veteran's credibility since the 
issue on appeal is directly impacted by whether or not the Board 
finds him to be a credible historian.  The Board concludes that 
the Veteran is not a credible historian for the reasons which 
follow.

The Veteran alleges that he sustained cervical spine injuries on 
the same two occasions that he allegedly injured his lumbar 
spine.  Service connection for spondylolisthesis with 
degenerative changes of the lumbar spine has been awarded based 
upon the Veteran's allegation that he sustained two low back 
injuries while in-service.  The Board, however, finds that these 
allegations are not remotely supported by any credible evidence.  
The RO has chosen to believe the Veteran's allegations in 
granting service connection for other disorders; however, the 
Board must make its own determination as to whether or not the 
appellant sustained an injury to his cervical spine in service.  
The Board finds as fact that the Veteran did not sustain an 
injury or injuries to his cervical spine while in service to 
include while serving in Vietnam.  

The Veteran states that he injured his neck during basic training 
when he had to carry a 350-pound individual over his shoulder.  
He also alleges that he sustained another neck injury when he 
carried a wounded 300-pound comrade away from the battle field.  
Neither claimed injuries are documented in the service treatment 
records.  Indeed the Veteran claims he did not receive in-service 
treatment for the injuries.  The first injury reportedly occurred 
in 1968, and the second injury reportedly occurred in 1969.  
Notably, however, when the Veteran completed a Report of Medical 
History in April 1971, i.e., after both alleged injuries, he 
specifically denied any history of swollen or painful joints; 
arthritis or rheumatism; bone, joint, or other deformity; and 
"back trouble of any kind."  When asked about his present 
health in his own words, the Veteran wrote only, "Good except 
(Left ear)."  The Veteran did report a history of "broken 
bones," but the examiner noted that the appellant had sustained 
a left knee sports injury when he was in high school.  Indeed, 
the service treatment records show the Veteran sustained a 
fracture to his left knee when he was 16 years old.

At his April 1971 separation examination clinical evaluation of 
the neck, spine, and other musculoskeletal system revealed normal 
findings.  The only defect noted at that time was hearing loss, 
which is entirely consistent with the service treatment records.  
The specific denial by the Veteran of having back trouble of any 
sort at the time he completed the Report of Medical History in 
April 1971 is entirely consistent with the service treatment 
records.  A May 1971 Medical Condition - Physical Profile Record 
shows that the only defect the Veteran had was "poor hearing."  
Again, this is entirely consistent with the "Statement of 
Medical Condition" which the Veteran completed in June 1971, 
where he indicated that his medical condition had changed since 
March 1971 only with respect to his hearing.

The Board acknowledges that the Veteran states he did not report 
the in-service injuries to his cervical spine, particularly the 
injury when he was in basic training because he was afraid he 
would have to undergo basic training again.  Yet, he could have 
had no such fear in April 1971, and his current assertion 
regarding service incurrence is not credible because he 
specifically denied ever having or having then any back trouble 
of any sort in April 1971.  

When the Veteran was hospitalized in January 1970 for respiratory 
disorders after returning from Vietnam, he was asked his past 
medical history.  He reported undergoing an appendectomy at age 
12, and having left knee problems since age 16.  A review of 
systems indicated the Veteran had two episodes of renal colic in 
Vietnam.  According to the appellant's current claim, before 
April 1971 he allegedly sustained two injuries to his neck and 
low back.  Yet in 1970 he failed to report having injured any 
portion of his spine or even having back pain, which is 
questionable, as the Veteran had the sense to report knee pain.  
In other words, in 1970 the Veteran reported knee pain but 
neglected to report any history of chronic cervical spine pain, 
and now when he seeks monetary benefits, the appellant states 
that he has had cervical spine pain since basic training and 
service in Vietnam.  

Thus, while the Veteran alleges he injured his cervical spine in 
service on two occasions, the Board rejects that history as not 
credible.  While the RO has accepted such allegation in granting 
service connection for a lumbar spine disability the Board will 
not compound the error in finding that the Veteran also injured 
his cervical spine in service on those alleged occasions as well.  
Stated differently, the Board finds that the Veteran's 1970 and 
1971 denials of any past history of neck or back trouble of any 
kind to be the most probative evidence as to whether or not he 
sustained any cervical disorder in service.  The 1970 and 1971 
statements by the Veteran were made contemporaneously with 
service and NOT in connection with a claim for monetary benefits.  
Additionally, he attested to the truth of such statements.  See 
"Warning" above Item # 39.  Thus, his statements at that time 
are accorded high probative value.

The Veteran has submitted private records from a chiropractic 
clinic, dated in July 1971.  While the Board questions the 
authenticity of such records, what is not shown in these medical 
records are any complaints of cervical spine pain.  All the 
entries relate to the lumbar spine.  The Veteran was allegedly 
seen by a chiropractor at which time he complained of low back 
pain.  Notably, he did not report cervical spine pain, but he now 
states that cervical pain has been present since the same two 
injuries that allegedly caused lumbar pain.  Chiropractors treat 
musculoskeletal problems, particularly spine problems.  The 
Veteran reported low back pain, but somehow neglected to report 
cervical spine pain.  This neglect leads to the same conclusion 
the Board made above-that no chronic cervical disorder was 
incurred inservice.

Further supporting this conclusion is that when the Veteran 
sought service connection for a lumbar disability, he went into 
great detail as to how he "heard" his low back snap during one 
of the two episodes in service, and how at the time of the first 
injury he "bled profusely" from his rectal area.  Yet he was 
entirely silent as to any sort of cervical pain.  This is 
evidence against finding that the Veteran sustained any cervical 
injury in service.  It is not credible that the Veteran would 
provide detailed statements addressing a lumbar injury and rectal 
bleeding, that he would provide lay statements from his family 
and a friend regarding in-service low back injuries, and yet not 
one of these individuals would also report that the appellant 
injured his cervical spine at those times.  

It is also notable that when the Veteran underwent right shoulder 
surgery in 1995, he reported dislocating his right shoulder while 
"repelling in Vietnam" in 1968.  Yet when asked about his past 
medical history, he only reported a history of hemorrhoids.  He 
did not report any history of cervical problems.  (Interestingly, 
the service treatment records do not show any clinical findings 
pertaining to a shoulder injury or shoulder dislocation, and the 
Veteran specifically denied any history of painful or trick 
shoulder in April 1971.  One would think that if a shoulder 
dislocated in service, that person would indicate such when 
addressing any clinical history of shoulder problems.  Clinical 
evaluation of the upper extremities was normal in April 1971.).  
In 1995, there was no mention of any cervical or lumbar injury.  
This fact does not lend credence to the Veteran's allegation of 
chronic cervical spine pain since service.

The Veteran was seen by VA in November 2002.  When asked about 
his past medical history, the Veteran reported hemorrhoids and 
impaired hearing.  When asked about any history of "Significant 
Injury/Trauma," the Veteran reported injuring his left knee when 
he stepped into a tire track and turned.  He also reported 
fracturing his sternum when he was kicked by a horse.  Once again 
it is notable that the Veteran now alleges (1) that he allegedly 
sustained injuries to his cervical and lumbar spine while in 
service; (2) that he allegedly received treatment for his low 
back in July 1971; (3) that he reported to a VA examiner that his 
cervical spine pain had been on and off since the late 1960s; and 
(4) that he received intermittent chiropractic treatment for his 
cervical spine since service discharge.  Yet, somehow he failed 
to report this as part of his past medical history when seen by 
VA in November 2002.  The Veteran provided the specific cause of 
his injuries to his knee and sternum, but neglected to address 
any cervical spine injuries that allegedly have purportedly have 
caused chronic cervical spine pain since service.   These 
inconsistent facts further damage the appellant's credibility.

The Veteran's failure to report two allegedly severe injuries to 
his cervical and lumbar spine when addressing past injury/trauma 
is evidence against a finding that any such injury/injuries 
occurred.  The Veteran claims he heard his low back snap during 
one of the two injuries.  One would think that such 
injury/injuries would have been reported in November 2002.  Given 
the totality of the record the Board concludes that the reason 
why there was no report of any in-service cervical spine injury 
at the time of the November 2002 VA treatment is because his 
cervical spine was not injured in-service.   

From 1971 until April 2008-a period of approximately 37 years-
the Veteran submitted claims of entitlement to service connection 
for hearing loss, pneumonia, a low back disability, a right 
shoulder disability, a right middle finger disability, 
hemorrhoids, and diabetes mellitus.  Yet he never included a 
claim for service connection involving his cervical spine.  He 
never reported having sustained a cervical spine injury at the 
same time he sustained an injury to his lumbar spine.  It was not 
until decades postservice that the Veteran alleged that he had 
had cervical pain ever since an injury that allegedly occurred 
during basic training.  His earlier silence, when otherwise 
providing information for the purpose of advancing other service 
connection claims, constitutes negative evidence, which weighs 
against finding that any post service cervical spine disability 
is related to service.  The fact that cervical spine pain was 
first documented in 2007 (approximately 36 years after service), 
when the Veteran has been receiving treatment from VA regularly 
since 2002, also does not help the Veteran's claim or 
credibility.  

The Veteran has made other statements in the record, which 
further hurt his credibility.  For example, when he sought a 
medical opinion from a VA physician in April 2004, he stated that 
his "medical records were among those which were destroyed in a 
fire at the government storing facility."  This is false.  
First, there was no indication at the time VA received the 
Veteran's service treatment records in October 1971, i.e., before 
the fire, that any records were missing.  Second, there has been 
no finding by the RO that any service treatment records are 
missing.  Third, the records impacted by the fire at the National 
Personnel Record Center did not involve the time frame during 
which the Veteran served in the Army.  See 
http://www.archives.gov/st-louis/military-personnel/fire-
1973.html.  This resource indicates that the Army records 
affected by the 1973 fire at the National Personnel Records 
Center involved personnel discharged between November 1912 and 
January 1960.  The Veteran did not even begin to serve until 
1968.  Thus, there is no evidence that his service medical 
records were affected by the 1973 fire.  His statement to the VA 
physician was untrue.  

Further, the Veteran has made it clear that he did not seek 
treatment for any alleged in-service cervical and lumbar spine 
injury while on active duty, and that he did not seek treatment 
for a dislocated shoulder in-service despite the assertion that 
it took place in 1969.  Attached to the Veteran's April 2004 
letter was a description of these injuries.  The Veteran's 
argument is that some of his records were destroyed in the 1973 
fire.  Yet, his statement providing a description of alleged in-
service injuries to his back would cause one to infer that 
treatment records pertaining to these injuries existed at one 
time but had since been destroyed.  Alleging now that treatment 
records did exist, when the appellant made earlier statements 
specifically denying the receipt of in-service treatment is 
further evidence that the appellant's claim is not credible.

In the Social Security records the Veteran was asked what 
illnesses, injuries, or conditions limited his ability to work.  
The Veteran wrote, "Back."  He was then asked, "When did your 
illnesses, injuries, or conditions first bother you?," and the 
Veteran wrote, "12/2002."  (Interestingly, the Veteran did not 
allege that he had a cervical disability in connection with his 
claim for Social Security Administration disability benefits.)  
The appellant's claim of entitlement to service connection 
compensation is not helped when he reports to the Social Security 
Administration a history of back pain since 2002, but reports to 
VA a history of neck and back pain since service between 1968 and 
1971.  

The December 2002 incurrence date reported to the Social Security 
Administration is the more logical date based upon VA medical 
records.  For example, when the Veteran began receiving VA care 
in November 2002 he did not report any cervical or lumbar 
problems.  In November 2002, the VA physician examined the 
Veteran's spine.  The examiner found no costoveretbral angle 
tenderness and a full range of motion.  Examination of the neck 
was negative for any findings.  As noted above, the Veteran 
reported neither a cervical nor a lumbar spine problem when asked 
about his past medical history or past significant injury/trauma.  
Again, the Board finds that the reason the Veteran did not report 
the in-service injuries to his cervical spine is because no such 
injuries occurred in-service.

At the December 2008 VA examination, the Veteran reported he had 
sought treatment for a neck injury in 1971 right after service 
discharge from a chiropractor.  The 1971 chiropractic records 
show only lumbar spine complaints.  In fact, the examiner stated 
the Veteran had come in complaining of lower back pain.  The 
chiropractor added, "He states this pain originally started back 
about August of 1968.  He states he was carrying a 350 pound man 
on his shoulders during Army basic training when he hurt his 
back.  He further states that later on while serving in Vietnam, 
he was carrying a 300 [pound] man that had been injured in combat 
to safety.  He reinjured his back then.  The condition has 
progressively worsened."  Nowhere in the treatment records is 
there any report of a cervical injury or cervical pain.  

Lastly, the Veteran has alleged he injured his cervical and 
lumbar spine on two occasions in service with the second injury 
occurring while engaging in combat.  He alleges that he 
dislocated his right shoulder while engaging in combat, that he 
crushed his right middle finger while stationed in New Jersey, 
and that he bled from his anus during basic training after 
incurring the same alleged cervical and lumbar injury.  However, 
not one of these incidents is documented in the service treatment 
records.  

The Veteran has provided statements and reasons for why he did 
not seek treatment for these injuries.  Yet, if the appellant's 
current allegations are true, it defies logic that in April 1971 
he would report a medical history including mumps, a hearing 
loss, high blood pressure, leg cramps, an appendectomy, a history 
of painful urination, a need to wear glasses, and a high school 
left knee injury; but would specifically deny ever having or 
having then swollen or painful joints; back trouble of any kind; 
painful or trick shoulder; bone, joint, or other deformity; loss 
of arm, leg, finger, or toe; and piles or rectal disease.  This 
inconsistency damages the appellant's credibility. 

Coincidentally in April 1971 clinical evaluations of the head, 
neck, face, and scalp; anus and rectum; upper extremities; and 
spine and other musculoskeletal system all revealed normal 
findings.  It is therefore incredible that the service treatment 
records show multiple other complaints such as a sunburn, and 
problems involving such body parts as the ankles, heels, left 
knee, and a wrist, but none of these other serious injuries which 
the appellant now alleges occurred in-service were documented in 
the service treatment records, to include when the Veteran 
provided a medical history in April 1971.  

While the Veteran was in Vietnam from November 1968 to December 
1969, he had time to be clinically treated for left knee pain 
(December 1968), a wrist sprain (December 1968, January 1969), 
bilateral knee pain (January 1969), and left knee pain (August 
1969 (around the time the Veteran claims he injured his cervical 
spine)).  The Veteran has alleged that he dislocated his right 
shoulder "very badly" in April 1969, and alleged that he picked 
up a wounded soldier between late July and the middle of August 
1969.  Yet, when he was seen on August 16, 1969, for left knee 
pain there was no notation of either right shoulder, cervical or 
lumbar pain.  The gaping holes in the medical records cannot be 
ignored.  

When the Veteran left service, he filed claims of entitlement to 
service connection for pneumonia, hearing loss, and a left knee 
disability.  All of those claims are entirely consistent with the 
service treatment records.  The Veteran was "treated" by a 
chiropractor in July 1971 for low back pain from two alleged 
injuries in-service, at the very same time he was seeking 
compensation benefits for all three disabilities, yet he did not 
claim entitlement to service connection for either a cervical or 
low back disability.  This defies logic.  

To conclude, the Veteran's allegations of having sustained 
cervical injuries during service are rejected as not credible.  
The same finding applies to the four lay statements the Veteran 
submitted in April 2009 from those who "served" with him.  
Their statements are highly suspicious for multiple reasons.  
One, all of them describe the same facts.  The Board finds it 
difficult to believe that these four individuals would be able to 
provide such detailed and consistent facts about an occurrence 
that allegedly happened over 40 years ago.  The injury allegedly 
occurred while they "engaged" in "combat," yet they recalled 
specific facts of the incident, such as how much the man the 
Veteran carried weighed, how tall he was, his ethnicity, the 
alleged fact that the appellant had chronic neck pain and was 
unable to pick up and carry loads like he had been able to 
previously, and that he had chronic headaches after the incident.  
Yet, at a time closer to service the Veteran himself specifically 
denied any history of headaches in his April 1971 Report of 
Medical History.  Thus, the allegations of chronic headaches 
after the Vietnam injury by these lay individuals is refuted by 
the Veteran's own statements in service.  Simply put, the Board 
does not believe the Veteran when he alleges that he sustained 
cervical spine injuries in-service.  Moreover, the lay statements 
are not credible when they are weighed against the totality of 
the evidence.  

Throughout the period that the Veteran has sought compensation 
benefits from VA, he has been able to submit multiple lay 
statements from individuals who allegedly are able to recall 
detailed facts that occurred 30 to 40 years prior.  The Veteran's 
ability to find multiple witnesses to alleged injuries sustained 
in service such as a finger injury, right shoulder dislocation, 
and lumbar, and cervical disorders, all of which are not 
documented in the service treatment records; when multiple other 
injuries are carefully documented, is highly questionable and 
simply not credible.

The Veteran alleges that he injured his cervical spine while 
engaged in combat.  The Veteran's DD Form 214 and service 
treatment records reflect nothing that would establish he engaged 
in combat.  The Veteran's military occupational specialty was 
personnel specialist.  None of his awards or decorations are 
indicative of having engaged in combat.  The Board finds as fact 
that the appellant is not a combat veteran, and he is not 
entitled to the applications of the provisions of 38 U.S.C.A. 
§ 1154(b).  

For the above reasons, the Board assigns no probative value to 
the Veteran's statements and any other evidence he has submitted 
that attempts to substantiate his statements.  

The Board will now address the claim on the merits.  In this 
regard, after having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is against 
entitlement to service connection for a cervical disability.  The 
Board has explained above why it finds that there was no in-
service cervical spine injury.  Additionally, there is no 
competent and credible evidence that cervical arthritis was 
manifested to a compensable degree within one year following 
discharge from active duty.  The first showing of a cervical 
spine disability was in 2007-well over 30 years after service 
discharge.  This is evidence against finding that a cervical 
spine disability had its onset in service.  See Maxson v. West, 
12 Vet. App. 453 (1999) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

In the years postservice the Board finds that there is not just a 
mere absence of evidence of complaints of cervical pain and/or 
disability, there is instead evidence that the Veteran was 
examined on multiple occasions for other disabilities and he 
never reported an in-service cervical spine injury or cervical 
spine pain.  The Veteran was seen by VA on a regular basis from 
2002 to 2007, and prior to 2007, he never reported cervical spine 
pain.  Examinations of the neck during this time period were 
negative.  This evidence is against finding that the Veteran 
incurred a chronic cervical disability in service.

The Veteran has submitted an August 2007 letter from a VA 
physician, who stated that a cervical MRI showed 
spondylolisthesis.  She noted the Veteran had lumbar 
spondylolisthesis and that it was more likely than not that the 
same injury that created the lumbar abnormality led to the 
cervical abnormality.  The Board rejects this medical opinion as 
a basis for linking a cervical disorder to service for three 
reasons.  One, it is based upon the Veteran's self reported 
history which is rejected as not credible.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises).  Two, the 
examiner provided no rationale for her opinion.  Three, it is 
outweighed by two medical opinions provided in December 2008 and 
January 2009.  

In the December 2008 medical opinion the examiner noted the fact 
that there was no record to substantiate the Veteran's allegation 
of in-service cervical spine injury and treatment in the one-year 
period after service discharge.  He stated that without this 
crucial piece of evidence, he could not establish a connection 
between the Veteran's alleged cervical spine injury and his 
present multiple cervical spine diagnoses without resorting to 
speculation.  

In the January 2009 VA examination report the examiner stated 
that arthritis was not caused by or the result of a lifting 
injury that the Veteran experienced while on active duty.  The 
examiner stated that he was unaware of any credible literature 
supporting a finding of progressive osteoarthritis due to 
moderate trauma allegedly sustained 40 years ago.  The examiner 
added that there was no documentation of an injury while serving 
on active duty.  Lastly, the January 2009 examiner stated that 
while the VA physician who provided the August 2007 letter was 
highly respected, she did not offer any firm documentation to 
support her opinion, which opinion he did not find could be 
substantiated.  

Thus, the Board finds that the December 2008 and January 2009 VA 
medical opinions outweigh the August 2007 medical opinion 
submitted by the Veteran.  Again, the Board finds that no 
cervical injury occurred while in service, and thus any medical 
opinion that would rely on the appellant's self reported history 
is accorded no probative value.  To the extent that one would 
argue that the December 2008 medical opinion is inadequate 
because the examiner stated that it would be resorting to pure 
speculation if he tried to connect the in-service cervical injury 
to the current disability, the Board does not find this to be so.  
The examiner was unable to provide a connection because of the 
lack of evidence of an in-service cervical injury.  Even if the 
examiner had connected the two, the Board would reject the 
medical opinion because the only way he could find that the 
Veteran sustained a cervical spine injury in service would 
require reliance on the appellant's untrue statements.  The 
January 2009 medical opinion cured any defect with respect to the 
December 2008 VA examination report.  There, the examiner 
provided a rationale for why the current cervical spine diagnoses 
could not be attributable to an in-service injury.  The Board 
assigns this medical opinion high probative value because it is 
based upon a review of the claims file and a finding that there 
was no credible evidence of an in-service injury.  

For the above reasons, the Board finds that entitlement to 
service connection for a cervical disability is denied.  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, as a preponderance of the evidence is against 
the claim for entitlement to service connection for a cervical 
disability, this rule does not apply, and the claim must be 
denied.


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


